Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 1 of 17 PageID #: 1595



                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                          NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

     RETZLAFF’S OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
                      THIRD AMENDED COMPLAINT
          Defendant Thomas Retzlaff files his opposition to plaintiff’s motion for

   leave to file plaintiff’s Third Amended Complaint (Doc. 89).

                                    I. INTRODUCTION

          1.     Plaintiff is Jason Van Dyke; defendants are Thomas Retzlaff, a/k/a

   Dean Anderson, d/b/a BV Files, Via View Files, L.L.C., and ViaView Files.1

          2.     On July 30, 2018, Retzlaff appealed from this Court’s order holding

   that the Texas Citizens Participation Act does not apply in federal court.

          3.     On July 31, 2018 this Court stayed all proceedings pending

   resolution of the appeal—No. 18-40710; Van Dyke v. Retzlaff; in the U.S. Court

   of Appeals for the Fifth Circuit. (Doc. 79.) As of the date of this response, the

   appeal has not been resolved. The Court’s stay remains in effect.


          1
                   The “a/k/a” and “d/b/a” designations are plaintiff’s.   No evidence
   establishes that these defendants are alter egos of Retzlaff.
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 2 of 17 PageID #: 1596



                                                                   II. FACTS

               4.          Originally a $100,000,000.00 suit for allegedly libelous statements

   to the State Bar of Texas in a grievance (Doc. 7, ¶ 5.3), plaintiff’s second amended

   complaint (Doc. 7) altered the basis of this suit to statements plaintiff claims were

   made in correspondence to a state judge and on a “blog” allegedly controlled by

   Retzlaff. Plaintiff did not provide the statements themselves—only plaintiff’s

   characterizations of them as having included the following “statements of fact:”

               (i)         plaintiff is a Nazi;

               (ii)        plaintiff is a pedophile;

               (iii)       plaintiff is a drug addict;

               (iv)        plaintiff has a criminal record for abusing women;

               (v)         plaintiff has committed professional conduct against Retzlaff.

   (Doc. 7, ¶ 6.2). Based on these claimed statements, plaintiff sued for:

               (i)         libel per se;

               (ii)        intrusion upon seclusion; and

               (iii)       tortious interference with existing contract (plaintiff’s at-will
                           employment by the law firm of Karlseng, Leblanc, & Rich, LLC);

               (iv)        internal infliction of emotional distress.

    (Doc. 7, ¶ 6.2). Plaintiff later abandoned all claims based on statements in

   Retzlaff’s grievance. (Doc. 40, ¶ 16.)




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   2
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 3 of 17 PageID #: 1597



               5.          On December 3, 2018, plaintiff moved for “court-ordered dismissal”

   all of his own claims and causes of action and withdrew all of his pending

   motions. (Doc. 84.) Plaintiff stated the “grounds” for dismissal with this:

               Plaintiff wishes to dismiss this lawsuit because he is of the opinion
               that, short of locking [Retzlaff] in a prison cell for the rest of his
               natural life, there is nothing this or any other court can do that will
               stop Defendant from continuing to harass plaintiff.

    (Doc. 84, ¶ 6.) Plaintiff advised the Court he had “no opinion” on whether the

   dismissal ought to be with or without prejudice. (Id., ¶ 9.) Retzlaff joined

   plaintiff’s motion, but asked for dismissal with prejudice. As of the date hereof,

   the Court has not ruled—either because of the stay, want of jurisdiction, or both.2

               6.          Plaintiff’s stated frustration with Retzlaff then precipitated a torrent

   of remarkably abusive communications.                                         On December 12, 2018, plaintiff e-

   mailed Retzlaff:

               Go fuck yourself and what’s left of your miserable life. You have
               destroyed my life, and for that offense, you will pay with your own.
               That’s not a threat. That’s a PROMISE motherfucker.

   Exhibit 1. Plaintiff sent a second e-mail to Retzlaff stating:

               I promise you this motherfucker: If my law career dies, you die with
               it.

   Id.


               2
                   Even apart from the stay, the Court may lack jurisdiction to grant
   plaintiff’s motion because of the pending appeal, in which Retzlaff seeks dismissal of
   plaintiff’s claims pursuant to the Texas Citizens Participation Act, TEX. CIV. PRAC. &
   REM. CODE § 27.001. See Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58
   (1982) (“The filing of a notice of appeal is an event of jurisdictional significance—it
   confers jurisdiction on the court of appeals and divests the district court of its control
   over those aspects of the case involved in the appeal.”)

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint              3
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 4 of 17 PageID #: 1598



   Incredibly, plaintiff sent copies of his murder threats to:

               • Retzlaff’s counsel;

               • the state bar prosecutor (Kristin Brady);

               • the chief disciplinary counsel of the state bar (Linda Acevedo);

               • two news reporters; and

               • FBI special agent Walker Wicevich.

   Shortly afterward plaintiff’s murder threats were circulated, a warrant was issued

   for plaintiff’s arrest and he was charged with the felony offenses of obstruction of

   justice and retaliation against a witness. Id.

               7.          Now, plaintiff has apparently changed his mind about dismissing his

   suit. Plaintiff asks for leave to file his Third Amended Complaint (Doc. 89) in

   order to add claims for injunctive relief prohibiting Retzlaff from filing grievances

   against plaintiff and five attorneys allegedly representing plaintiff, including John

   Morgan, Evan Stone, Alan Taggart, Marc Randazza, and Jay Leiderman. (Doc. 90

   at ¶5.46.) While it is true that Retzlaff has filed grievances against plaintiff and

   three of the attorneys named, all evidence is that the grievances were meritorious.

   For example:




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   4
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 5 of 17 PageID #: 1599



               (i)         Plaintiff has been indefinitely suspended from the practice of law in
                           Texas, Colorado, and the District of Columbia, and a disciplinary
                           trial is pending in Georgia.

               (ii)        Attorney John S. Morgan is facing a Texas State Bar disciplinary
                           hearing on September 26, 2019.

               (iii)       Attorney Marc Randazza has been disciplined and suspended by
                           both the Massachusetts state bar and the Nevada state bar for a
                           period of 12 months, and is facing disbarment tribunals or
                           disciplinary proceedings in Florida, Arizona, and California.

               (iv)        Attorney Jay Leiderman was “counseled” by the California State Bar
                           and ordered to undergo additional CLE classes.

               8.          Retzlaff is unaware of any pending disciplinary proceedings against

   Texas attorney Alan Taggart (unless it arises from for Taggart’s two felony

   indictments for tampering with governmental records in Collin County, Texas.

   Nor is Retzlaff aware of any pending disciplinary proceedings against attorney

   Evan Stone, (unless it arises from federal court sanctions against Stone of

   approximately $25,000.00 that were upheld by the Fifth Circuit in Case No. 11-

   10977).




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   5
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 6 of 17 PageID #: 1600



                                              III. ARGUMENT & AUTHORITIES

                                                             A. Undue Delay

               9.          A court may deny leave to amend if the record shows undue delay.

   Foman v. Davis, 371 U.S. 178, 182 (1962); In re Southmark Corp., 88 F.3d 311,

   315-16 (5th Cir. 1996) (court may consider whether facts in the live complaint

   were known to the party when it was filed). Plaintiff has known most of the

   “facts” allegedly giving rise to plaintiff’s proposed third amended complaint (the

   state bar grievances and the alleged “stalking” and “harassment” by “blog

   postings”) for over 12 months. In fact, they were the subject of two earlier legal

   actions plaintiff filed against Retzlaff in Arizona:

               (i)         No. CV-2018-01856; Van Dyke v. Retzlaff; in the Superior Court of
                           Maricopa County, Arizona (filed November 7, 2018); and

               (ii)        No. 2:18-CV-04003; Van Dyke v. Retzlaff; in the U.S. District Court
                           for Arizona (filed on November 8, 2018).

   Exhibits 2 and 3. Both cases were resolved in Retzlaff’s favor. Exhibit 4.

                                                                B. Bad Faith

               10.         A court may deny leave to amend if a party makes the motion in bad

   faith or with dilatory motive. Foman 371 U.S. at 182; Optivus Tech., Inc. v. Ion

   Beam Applications S.A., 469 F.3d 978, 993 (Fed. Cir. 2006). As noted above, the

   allegations in the proposed third amended complaint were the subject of two

   previous legal actions and are intended to retaliate against Retzlaff for exercising

   his constitutional rights of free speech and to petition.



   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   6
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 7 of 17 PageID #: 1601



                                                                  C. Futility

               11.         A court may deny leave to amend if the amendment is futile.

   Foman, 371 U.S. at 182; Flores-Silva v. McClintock-Hernandez, 710 F.3d 1, 4-5

   (1st Cir. 2013). An amendment is futile if the amended complaint would not

   withstand a motion to dismiss.                                   See National Wrestling Coaches Ass’n v.

   Department of Educ., 366 F.3d 930, 945 (D.C. Cir. 2004), overruled on other

   grounds, Perry Capital LLC v. Mnuchin, 848 F.3d 1072 (D.C. Cir. 2017).

   Plaintiff’s proposed injunction would clearly not withstand a motion to dismiss

   under FED. R. CIV. P. 12(b)(6). There are three reasons for this.

       1. Plaintiff’s Requested Prior Restraint on Retzlaff’s Future Speech Would Be
                                       Unconstitutional

               12.         A hallmark of free speech under both the U.S. and Texas

   Constitutions is the maxim that prior restraints are a heavily disfavored

   infringement of that right. Kinney v. Barnes, 443 S.W.3d 87, 87 (Tex. 2014).

               So great is our reticence to condone prior restraints that we refuse to
               allow even unprotected speech to be banned if restraining such speech
               would also chill a substantial amount of protected speech.

   Id. Enshrined in the Texas Constitution since 1836,3 the fundamental “liberty to

   speak, write, or publish” one’s opinions recognizes the “transcendent importance

   of such freedom to the search for truth, the maintenance of democratic institutions,




               3
                 See TEX. CONST. art. I, § 8. The provision as currently worded dates back
   only to 1876, but a similar provision was part of the 1836 Texas Independence
   Constitution. Davenport v. Garcia, 834 S.W.2d 4, 7-8 (Tex. 1992).

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint       7
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 8 of 17 PageID #: 1602



   and the happiness of individual men.” TEX. CONST. art. I, § 8 interp. commentary

   (West 2007).

               13.         The Texas Supreme Court has long held that—while abuse of the

   right to speak subjects the speaker to proper penalties—“‘pre-speech sanctions’

   are presumptively unconstitutional.”                                      Kinney, 443 S.W.3d at 87, quoting

   Davenport v. Garcia, 834 S.W.2d 4, 9 (Tex. 1992). The First Amendment of the

   U.S. Constitution is also suspicious of prior restraints, which include judicial

   orders “forbidding certain communications” that are “issued in advance of the

   time that such communications are to occur.” Alexander v. United States, 509

   U.S. 544, 550 (1993) (citation and internal quotation marks omitted). The U.S.

   Supreme Court has long recognized that “prior restraints on speech and

   publication are the most serious and the least tolerable infringement on First

   Amendment rights.” Neb. Press Ass’n v. Stuart, 427 U.S. 539, 559 (1976); see

   also id. As such, they “bear[] a heavy presumption against [their] constitutional

   validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963).                                     This

   cornerstone of First Amendment protections has been reaffirmed time and again

   by the U.S. Supreme Court,4 the Texas Supreme Court,5 Texas courts of appeals,6



               4
                  See, e.g., Stuart, 427 U.S. at 561 (“[I]t is … clear that the barriers to prior
   restraint remain high unless we are to abandon what the Court has said for nearly a
   quarter of our national existence and implied throughout all of it.”); N.Y. Times Co. v.
   United States, 403 U.S. 713, 714 (1971) (per curiam).
           5
                  Davenport, 834 S.W.2d at 9; Hajek v. Bill Mowbray Motors, Inc., 647
   S.W.2d 253, 255 (Tex. 1983) (per curiam).
           6
                  Tex. Mut. Ins. Co. v. Sur. Bank, N.A., 156 S.W.3d 125, 128 (Tex. App.—
   Fort Worth 2005, no pet.) (“[P]rior restraints on speech are presumptively

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint          8
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 9 of 17 PageID #: 1603



   legal treatises,7 and even popular culture.8                                            As the Texas Supreme Court

   reaffirmed in 2014:

               We have squarely held that a temporary injunction prohibiting
               allegedly defamatory speech is an unconstitutional prior restraint….

   Kinney, 443 S.W.3d at 87.

               14.         “The traditional rule of Anglo-American law is that equity has no

   jurisdiction to enjoin defamation.” Chemerinsky, 57 SYRACUSE L. REV. at 167

   (explaining that the rule dates back to eighteenth-century England and was

   adopted “with remarkable uniformity” by nineteenth- and twentieth-century

   American courts). United States federal courts also so hold.

               [T]he maxim that equity will not enjoin a libel has enjoyed nearly two
               centuries of widespread acceptance at common law.

   See Kramer v. Thompson, 947 F.2d 666, 677 (3d Cir. 1991). The Texas Supreme

   Court’s treatment of the temporary injunctions in Ex parte Tucker9 and Hajek10

   and its recent decision in Kinney leave no doubt that Texas law is in accord with

   the traditional rule with regard to future speech. The injunction plaintiff seeks

   would be unconstitutional and void. The proposed amendment is futile.


   unconstitutional.”); San Antonio Express-News v. Roman, 861 S.W.2d 265, 267 (Tex.
   App.—San Antonio 1993, orig. proceeding) (per curiam).
           7
                  See Chemerinsky, Injunctions in Defamation Cases, 57 SYRACUSE L. REV.
   157, 173 (2007) (“[N]ever in the 216 year history of the First Amendment has the
   Supreme Court found it necessary to uphold a prior restraint in a defamation case…”); A.
   Siegel, Injunctions for Defamation, Juries, and the Clarifying Lens of 1868, 56 BUFF. L.
   REV. 655, 656 (2008).
           8
                  THE BIG LEBOWSKI (PolyGram Filmed Entertainment & Working Title
   Films 1998) (“For your information, the Supreme Court has roundly rejected prior
   restraint.”).
           9
                  220 S.W. 75, 76 (Tex. 1920).

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint                 9
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 10 of 17 PageID #: 1604



      2. Retzlaff’s Filing of Grievances and Criminal Complaints Against Plaintiff is
          Protected by the Judicial or Quasi-Judicial Communications Privilege

               15.         Under the judicial communications privilege, statements made in the

   due course of judicial proceedings cannot serve as the basis of civil actions for

   libel or slander, regardless of the negligence or malice with which the statements

   may have been made.                           James v. Brown, 637 S.W.2d 914, 916 (Tex. 1982);

   Johnson-Todd v. Morgan, 480 S.W.3d 605, 610 (Tex. App.—Beaumont 2015,

   pet. denied). This privilege is properly understood as an immunity, and extends to

   statements made by the judges, jurors, counsel, parties, or witnesses, and attaches

   to all aspects of the proceedings, including in any pleadings or other papers filed

   in a case. James, 637 S.W.2d at 916-17.

               16.         The judicial communications privilege extends to quasi-judicial

   proceedings and other instances in which the benefit to the general public

   outweighs the potential harm to an individual. Bird v. W.C.W., 868 S.W.2d 767,

   771 (Tex. 1994). A quasi-judicial proceeding is any proceeding, “conducted by a

   governmental executive officer, board, or commission that has the authority to

   hear and decide the matters coming before it or to redress the grievances of which

   it takes cognizance.” 5-State Helicopters, Inc. v. Cox, 146 S.W.3d 254, 257 (Tex.

   App.—Fort Worth 2004, pet. denied).




               10
                           647 S.W.2d 253, 255 (Tex. 1983).

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   10
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 11 of 17 PageID #: 1605



               The public policy behind the application of the absolute privilege to
               judicial proceedings is that the administration of justice requires full
               disclosure from witnesses, unhampered by fear of retaliatory suits for
               defamation. Similarly, the rationale for extending the absolute
               privilege to statements made during quasi-judicial proceedings rests
               in the public policy that every citizen should have the unqualified
               right to appeal to governmental agencies for redress without the fear
               of being called to answer in damages and that the administration of
               justice will be better served if witnesses are not deterred by the threat
               of lawsuits. The absolute privilege is intended to protect the integrity
               of the process and ensure that the quasi-judicial decision-making
               body gets the information it needs.

   5-State Helicopters, Inc., 146 S.W.3d at 256-57 citing James, 637 S.W.2d at 916-

   17; Attaya v. Shoukfeh, 962 S.W.2d 237, 239 (Tex. App.—Amarillo 1998, pet.

   denied).

               17.         The absolute quasi-judicial privilege applies to communications sent

   in anticipation of proposed quasi-judicial proceedings, as well as communications

   made in existing quasi-judicial proceedings.                                             5-State Helicopters, Inc., 146

   S.W.3d at 256-57, citing James, 637 S.W.2d 9 at 916-17). Retzlaff’s complaints

   are communications made in anticipation of judicial or quasi-judicial proceedings.

   Accordingly, such communications are absolutely privileged and cannot form the

   basis of plaintiff’s defamation or tortious interference allegations.

               18.         Plaintiff’s claims of defamation and tortious interference are based

   on absolutely privileged quasi-judicial communications. Because Retzlaff can

   prove the affirmative defense of privilege, the Court will be obliged to dismiss

   plaintiff’s claims. Johnson-Todd, 480 S.W.3d at 610. Therefore, the proposed

   amendment is futile.



   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint                    11
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 12 of 17 PageID #: 1606



    3. Retzlaff’s Grievances and Criminal Complaints Against Plaintiff Are Protected
                            by the Absolute Defense of Truth

               19.         The following exhibits appended to this response show that

   Retzlaff’s disciplinary grievances and criminal complaints against plaintiff—while

   plaintiff may well experience them as “harassing”—have resulted in multiple

   disciplinary actions and criminal proceedings against plaintiff.                                   Therefore,

   independent judicial or quasi-judicial agencies have obviously considered

   Retzlaff’s complaints meritorious, not frivolous. In many instances, plaintiff has

   actually admitted to the violations alleged under oath, establishing their truth. And

   as also shown by the following exhibits, Retzlaff has hardly been the sole

   originator of actions against plaintiff:

               a.          Exhibit 5 is a State Bar Disciplinary Petition filed against plaintiff
                           in Case No. 2017-07583 based upon 17 different threats of violence
                           or murder against Retzlaff and his family.

               b.          Exhibit 6 is the State Bar disciplinary petition filed against plaintiff
                           in Case No. 2017-06276, based upon threats of violence and the
                           filing of false police reports by plaintiff against Dallas dentist Dr.
                           Ryan Daniel, whom plaintiff was suing in state court.

               c.          Exhibit 7 is an agreed disciplinary judgment and order of
                           suspension signed by plaintiff in the Daniel case in which plaintiff
                           admitted making threats and false police reports.

               d.          Exhibit 8 is an February 21, 2019, agreed Texas State Bar
                           disciplinary judgment and order of suspension signed by Van Dyke
                           in the December 2017 Retzlaff grievance case in which Van Dyke
                           admitted his guilt to making numerous threats of violence and
                           murder against Retzlaff. Van Dyke is under an indefinite suspension
                           by the Texas State Bar as a result.




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint          12
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 13 of 17 PageID #: 1607



               e.          Exhibit 9 is the Colorado Supreme Court’s March 4, 2019,
                           disciplinary judgment against plaintiff in Case # 19PDJ021.

               f.          Exhibit 10 is a June 10, 2019, order to show cause why plaintiff
                           should not be immediately suspended by the Colorado Supreme
                           Court in Case No. 2019-SA-121 based upon Retzlaff’s complaint.

               g.          Exhibit 11 is a May 6, 2019, Stipulation & Agreement filed in
                           Colorado Supreme Court Disciplinary Case No. 19-PDJO27 in
                           which plaintiff admitted under oath to making threats of violence
                           against Retzlaff.

               h.          Exhibit 12 is a May 15, 2019, letter advising that the Georgia State
                           Bar is petitioning the Georgia Supreme Court to appoint a special
                           master to prosecute Retzlaff’s grievance against plaintiff in Case No.
                           S19B1223.

               i.          Exhibits 13-15 are documents related to plaintiff’s Proud Boys
                           white supremacist gang, which are certificates of Formation he filed
                           with the Texas Secretary of State’s Office, as well as a copy of the
                           Proud Boys by-laws signed by plaintiff.

               j.          Exhibit 16 is a recently-filed federal lawsuit against plaintiff’s
                           Proud Boys and other white supremacist gangs arising from their
                           role in the August 2017 Charlottesville, Virginia, riot, murder of a
                           young girl, and the injury of over 30 people. See No. 2-19-CV-
                           02006; Burke v. James Alex Fields; in the U.S. District Court for
                           Southern District of Ohio.

               k.          Exhibit 17 is a June 6, 2019, Order of Suspension from the District
                           of Columbia Court of Appeals in Case No. 19-BG-222, suspending
                           plaintiff for 18 months based upon Retzlaff’s grievances.

               l.          Exhibit 18 is a November 12, 2013, e-mail from plaintiff warning
                           an opposing party: “I have sued everyone who has ever filed a
                           formal grievance against me with the State Bar. If you file some sort
                           of groundless grievance with the State Bar I will make your life a
                           living hell unlike anything you could imagine.”




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   13
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 14 of 17 PageID #: 1608



               m.          Exhibit 19 is a letter from the Texas State Bar requesting Retzlaff’s
                           appearance as a witness in a disciplinary hearing for yet another
                           grievance he filed against Van Dyke, Case No. 2018-07880.
                           Retzlaff appeared and testified against plaintiff on May 24, 2019.

               n.          Exhibit 20 is a representative sample of Van Dyke’s recent social
                           media postings in which Van Dyke makes violent, racial statements,
                           poses with numerous weapons, and makes threats of murder and
                           violence against people and groups whom he disagrees with.

               o.          Exhibit 21 is a June 20, 2019, letter from the Texas Board of
                           Disciplinary Appeals ordering the State Bar of Texas to conduct
                           disciplinary proceedings against Van Dyke based upon a complaint
                           Retzlaff directly filed with the BDA informing them that Van Dyke
                           was in violation of his state bar suspension by continuing to act as a
                           lawyer and representing clients while under suspension.

               21.         Plaintiff’s proposed Third Amended Complaint would be futile

   because Retzlaff’s statements in the complaints and grievances are protected by

   the absolute defense of truth.                             The Court may deny plaintiff leave to amend

   because plaintiff’s amended claims are frivolous. Becker v. Univ. of Neb., at

   Omaha, 191 F.3d 904, 907-08 (8th Cir. 1999).




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   14
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 15 of 17 PageID #: 1609



                                                            IV. CONCLUSION

               22.         Plaintiff’s proposed Third Amended Complaint is based on facts that

   plaintiff has long known, and which have even been the subject of prior litigation

   against Retzlaff. Therefore, plaintiff has delayed unduly to seek leave to amend.

   Plaintiff’s proposed amendment is filed in bad faith, and would not survive

   Retzlaff’s motion to dismiss because:

               (i)         prior restraints on speech are presumptively unconstitutional;

               (ii)        Retzlaff’s disciplinary and criminal complaints against plaintiff are
                           absolutely privileged; and

               (iii)       Retzlaff’s complaints have resulted in disciplinary and criminal
                           proceedings against plaintiff in which plaintiff has actually admitted
                           to the truth of many of the allegations Retzlaff made.

                                                                  V. PRAYER

               23.         For these reasons, defendant Thomas Retzlaff prays the Court to

   deny plaintiff’s motion for leave to file his Third Amended Complaint, and for

   such other and further relief, at law or in equity, as to which Retzlaff shall show

   himself justly entitled.




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   15
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 16 of 17 PageID #: 1610



   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   16
Case 4:18-cv-00247-ALM Document 92 Filed 07/12/19 Page 17 of 17 PageID #: 1611



                                               CERTIFICATE OF SERVICE

          I certify that on _____7-12____, 2019, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@protonmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to Plaintiff’s Motion for Leave to File Third Amended Complaint   17
